                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    CONTINENTAL DIVIDE INSURANCE                        CASE NO. C18-1042-JCC
      COMPANY, a Colorado corporation,
10                                                        MINUTE ORDER
11                           Plaintiff,
                 v.
12
      EPHRATA TRUCKING, LLC, a Washington
13    limited liability company, et al.,
14                           Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court sua sponte. This action arises out of an underlying
19   lawsuit that is currently being litigated in King County Superior Court. (Dkt. No. 5.) This action
20   is STAYED for 90 days pending the outcome of the underlying state court lawsuit. The parties
21   are DIRECTED to notify the Court if the state court lawsuit is resolved prior to the termination
22   of the stay. The Court hereby DIRECTS the Clerk to administratively close this action for the
23   duration of the stay.
24          //
25          //
26          //

     MINUTE ORDER
     C18-1042-JCC
     PAGE - 1
 1        DATED this 23rd day of October 2018.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1042-JCC
     PAGE - 2
